DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Firey on May 23, 2022.
The application has been amended as follows: 
9.  The downhole optical communications system according to claim 1 [[claim 8]], wherein the electrical component is or comprises a laser diode or other laser.


Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The rejections under 35 U.S.C. 112(d) are withdrawn in light of the amendments to the claims.  

Claim Interpretation – Means Plus Function
The interpretation under 35 U.S.C. 112(f) are withdrawn in light of the amendments to the claims (i.e., the cancellation of claim 8).  

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments to the claims.  

Allowable Subject Matter
Claims 1-7, 9-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2018/0363458 (Stark) at FIG 1 teaches a downhole optical communications system.  

    PNG
    media_image1.png
    791
    587
    media_image1.png
    Greyscale

The system includes a surface transceiver including a light source 101 and modulator 105 that transmits an optical signal modulated with DOWNLINK DATA on fiber channel 111 to the down hole location, and a down hole transceiver 150 in which the downlink optical signal is split at coupler 130 with a portion used by downhole receiver 131 and a portion re-modulated 133 with uplink data and transmitted back to the surface.   
However, as discussed above, the uplink signal is generated by splitting and remodulating the downlink signal.  See, for example, the splitter 130 and modulator 133 in FIG. 1.  
US 2006/0152383 (Yamate) teaches teaches the use of a laser diode in the downhole device.  See:
[0009] Another aspect of the invention provides a downhole optical telemetry system comprising: a surface optical telemetry unit comprising an optical source and a photodetector, a downhole optical telemetry unit comprising an optical source, a photodetector, an external modulator, an optical interface extending between the surface and downhole optical telemetry units, a 2.times.2 optical coupler disposed along the optical interface, wherein the surface and downhole optical telemetry units are selectable between a first mode of data transmission wherein the downhole optical source directly modulates data, and a second mode of data transmission wherein the surface optical source is modulated downhole by the external modulator. The surface optical source may be a CW (continuous wave) light source, and the surface optical telemetry unit may have an optical active scrambler. The surface optical telemetry unit may further include a directly modulated 1310 nm laser diode. The downhole optical telemetry unit optical source may include a high temperature, directly modulated 1550 nm laser diode. The system may therefore have at least one 1310/1550 wave-division multiplexer disposed along the optical interface. The surface optical source may be an amplified spontaneous emission (ASE) light source capable of producing zero degree of polarization (DOP) broadband light. The ASE light source may also be created by powering an erbium-doped fiber amplifier with an input port terminated by an optical terminator. The uphole photodetector may comprise a photo diode operatively connected to an uphole 1.times.2 optical switch for shifting optical input between the first and second modes.
FIG. 8 illustrates an embodiment with a downhole system including a laser diode 809.  

    PNG
    media_image2.png
    613
    380
    media_image2.png
    Greyscale

See also the discussion at:
[0067] According to some aspects of the invention, an optical telemetry system may include at least two selectable modes of optical data transmission, advantageously providing a redundant optical path. For example, as shown in FIG. 8, an optical telemetry system (800) includes a surface optical telemetry unit (804) having a first optical source that may comprise a 1550 nm continuous wave (CW) light source (808) and a photo detector such as a 1550 nm photo diode (806). The surface optical telemetry unit (804) may also have a second directly modulated optical source such as a 1310 nm laser diode (815) for downlink communication. The optical telemetry system (800) also has a downhole optical telemetry unit (816) that includes an optical source such as a 1550 nm high temperature laser diode (809). The downhole optical telemetry unit (816) includes a photo detector such as a 1310 nm photo diode (820), and an external modulator such as a lithium niobate modulator (822) that may comprise the structure discussed above. An optical interface such as a 12 km fiber (814) extends between the surface optical telemetry unit (804) and the downhole optical telemetry unit (816). Along the 12 km fiber (814) is a 2.times.2 optical coupler (811), preferably located the downhole optical telemetry unit (816). The surface optical telemetry unit (804) and the downhole optical telemetry unit (816) are selectable between a first data transmission mode and at least a second data transmission mode. A first data transmission mode comprises use of the 1550 nm laser diode (809) to directly modulate data, which is sent uphole via the 12 km optical fiber (814) through the 2.times.2 coupler (811), and ultimately to the 1550 nm photo diode (806). A second data transmission mode comprises modulating light from the 1550 CW light source (808) with the lithium niobate modulator (822). The modulated light is sent uphole via the 12 km optical fiber (814) through the 2.times.2 coupler (811), and ultimately to the 1550 nm photo diode (806). Accordingly, if one data transmission mode fails, for example, due to a malfunction of the 1550 nm laser diode (809), the other data transmission mode may still be used. The optical telemetry system (800) may also include additional components, such as an isolator (817), inline PC (819), erbium-doped fiber amplifier (EDFA) (821), 1.times.2 coupler (835), and wave-division multiplexer (WDM) couplers (837) to facilitate the redundant, selectable system.

However, if fails to teach the downhole optical transmitter configured to produce a measurable response dependent on the downlink optical signal incident on the electrical component, the
downhole optical signal received from the optical transmission channel; and fails to teach the downhole optical communications system  configured to determine data represented by the received downlink optical signal from the measurable response produced by the electrical component of the downhole optical transmitter.
The paper by ALPING entitled “Progdetection Properties of Semiconductor Laser Diode Detectors” teaches It was also known that a laser diode can operate to both as an optical source and as an optical detectors.  For example, Lee at Section I, first and second paragraphs:
It has already been shown that a semiconductor injection laser can be used in several different modes: 1) as a coherent light source when forward biased above its threshold current Zth; 2) as an optical amplifier and/or optical detector just below Zth [3], [4]; 3) as an optical switch/modulator between zero-biased and Zth [5] , [6]; and 4) finally as a photo diode at zero or reverse bias conditions [7], [8]. 

Although the multifunctional properties of a semiconductor laser are most' advantageous when utilized in monolithic integration, they also confer advantages as a discrete device. Recently, a few examples of using lasers as detectors in half-duplex optical fiber transmission systems have been demonstrated [9], [lo]. Such systems, where a single semiconductor device is operating alternately as a transmitter and as a receiver, offer reduced fiber and optical component requirements. Furthermore, a laser diode has successfully been operated as a light emitter/photodetector in an optical time domain reflectometer [ll].
In other words, it was known that laser diodes can also operate as photodetectors.  However, this fails to teach the particular arrangement recited in the claims.
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a downhole optical communications system, configured to be provided at a downhole location in use, for communicating between the downhole location and an uphole location comprising the downhole transmitter is an electrical component that is operable to emit light in order to form the optical signals for transmission; the downhole optical transmitter is configured to produce a measurable response dependent on downlink optical  signal incident on the electrical component, the downhole optical signal received from the optical transmission channel; and the downhole optical communications system is configured to determine data represented by the received downlink optical signal from the measurable response produced by the electrical component of the downhole optical transmitter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636